DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is responsive to the amendment filed December 21, 2021. Claims 1-20 and 23 are pending, claims 6, 9, 10, 15 and 23 are amended, and claims 21-22 and 24-30 are cancelled.

Response to Amendment
Claims 6, 9 and 10 have been amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klarner (US 6,914,955).
In regards to claim 1, Klarner discloses

a planar body configured for transverse arrangement in a longitudinally elongated shell (11) of the shell and tube heat exchanger;
a plurality of axial flow tube apertures (53) each comprising a central tube hole (Fig.8) configured to receive a tube (55) of the heat exchanger, and an array of peripheral primary flow holes (54) circumferentially spaced apart around the tube hole (Fig.8);
the primary flow holes each interrupting the tube hole and forming a plurality of radially inward projecting tube support protrusions between the primary flow holes (Figs.8 and 9), each tube support protrusion being configured to engage the tube when located in the tube hole (Fig.7, flat lands 57 engage the tube);
wherein each primary flow hole has a non-polygonal configuration (Figs.8 and 9, the protruding member 54 has an hourglass configuration).
In regards to claim 6, Klarner discloses that the axial flow baffle plate is circular (Fig.1, the shell is cylindrical, therefore, the baffle plate is understood to be circular).
In regards to claim 7, Klarner discloses that the primary flow holes each define an axial flow path through the axial flow baffle plate for a shell-side fluid to flow along an exterior surface of the tube exposed in each of the primary flow holes when the tube is positioned in the tube hole (Abstract).
In regards to claim 12, Klarner discloses that the tube hole has an annular castellated peripheral edge which defines the radially inward projecting tube support protrusions which are configured to form conformal contact with the tube at the tube hole (Fig.8).
In regards to claim 13, Klarner discloses that the tube support protrusions are formed integrally with the baffle plate and between the primary flow holes (Fig.8).
In regards to claim 14, Klarner discloses that each tube support protrusion has an arcuate bearing surface which engages a portion of the tube when positioned in the tube hole and opposing arcuately curved sidewalls (Figs.5 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klarner in view of Norton (US 4,120,350).
In regards to claims 2-5 and 8, Klarner does not disclose that each primary flow hole has a semi-circular configuration, wherein each primary flow hole is continuously arcuately curved from a first terminal end intersecting a peripheral edge of the tube hole to a second terminal end intersecting the peripheral edge of the tube hole, wherein each primary flow hole has a configuration which contains no linear portions, or wherein each primary flow hole forms a crescent shaped flow area.
	However, Norton teaches a similar baffle plate (Figs.2, 3 and 5) comprising axial flow tube apertures comprising a central tube hole and an array of peripheral primary flow holes, 

    PNG
    media_image1.png
    254
    250
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klarner’s primary flow holes to have a semi-circular configuration, the primary flow holes being continuously arcuately curved, having no linear portions, or forming a crescent shaped flow area as taught by Norton in order to reduce the production cost of the flow holes (see Norton, col.8 lines 46-52). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klarner in view of Lorenz et al. (US 3,566,961, herein Lorenz).
In regards to claim 9, Klarner does not disclose a plurality of secondary flow holes in the each baffle plate associated with at least some of the axial flow tube apertures, the secondary flow holes arranged in a circular pattern around and concentrically aligned with the tube hole and primary flow holes.
	Lorenz teaches a plurality of axial flow tube apertures (Fig.9, 10) and a plurality of secondary flow holes (10a) arranged in a circular pattern around and concentrically aligned with the tube apertures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klarner’s axial flow baffle plate to have a plurality of secondary flow holes as taught by Lorenz in order to provide additional passages for the fluid to flow through and to minimize pressure losses (see Lorenz, col.4 lines 66-75).

Allowable Subject Matter
Claims 15-20 and 23 are allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/Raheena R Malik/Examiner, Art Unit 3763